UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06247 AMERICAN CENTURY WORLD MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 11-30 Date of reporting period: 08-31-2011 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Emerging Markets Fund August 31, 2011 Emerging Markets - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 97.9% BRAZIL — 12.9% BR Malls Participacoes SA $ Cia de Bebidas das Americas Preference Shares ADR Itau Unibanco Holding SA Preference Shares PDG Realty SA Empreendimentos e Participacoes Petroleo Brasileiro SA-Petrobas ADR Tim Participacoes SA ADR Vale SA Preference Shares CANADA — 0.7% First Quantum Minerals Ltd. CHILE — 0.7% SACI Falabella HONG KONG — 7.2% CNOOC Ltd. Brilliance China Automotive Holdings Ltd.(1) China Lumena New Materials Corp. China Overseas Land & Investment Ltd. China Unicom Ltd. Comba Telecom Systems Holdings Ltd. GOME Electrical Appliances Holding Ltd. HUNGARY — 0.6% OTP Bank plc INDIA — 4.8% HDFC Bank Ltd. ICICI Bank Ltd. ITC Ltd. Jubilant Foodworks Ltd.(1) Tata Motors Ltd. INDONESIA — 5.2% PT Astra International Tbk PT Bank Rakyat Indonesia (Persero) Tbk PT Charoen Pokphand Indonesia Tbk PT Indofood CBP Sukses Makmur Tbk PT Semen Gresik (Persero) Tbk MALAYSIA — 0.7% CIMB Group Holdings Bhd MEXICO — 4.8% Alfa SAB de CV, Series A America Movil SAB de CV, Series L ADR Emerging Markets - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value Fomento Economico Mexicano SAB de CV ADR $ Mexichem SAB de CV Wal-Mart de Mexico SAB de CV PEOPLE'S REPUBLIC OF CHINA — 13.6% 51job, Inc. ADR(1) Agricultural Bank of China Ltd. H Shares Baidu, Inc. ADR(1) China BlueChemical Ltd. H Shares China National Building Material Co. Ltd. H Shares China Oilfield Services Ltd. H Shares China ZhengTong Auto Services Holdings Ltd.(1) Evergrande Real Estate Group Ltd. Focus Media Holding Ltd. ADR(1) Golden Eagle Retail Group Ltd. Industrial & Commercial Bank of China Ltd. H Shares Ping An Insurance Group Co. H Shares Sany Heavy Equipment International Holdings Co. Ltd. Tencent Holdings Ltd. ZTE Corp. H Shares PERU — 1.0% Credicorp Ltd. POLAND — 0.6% Powszechna Kasa Oszczednosci Bank Polski SA RUSSIAN FEDERATION — 6.1% Magnit OJSC GDR Mail.ru Group Ltd. GDR(1) NovaTek OAO GDR Rosneft Oil Co. OJSC GDR Sberbank of Russia SOUTH AFRICA — 8.0% Barloworld Ltd. Clicks Group Ltd. Exxaro Resources Ltd. Mr Price Group Ltd. MTN Group Ltd. Naspers Ltd. N Shares Sasol Ltd. SOUTH KOREA — 13.6% Celltrion, Inc. Hyundai Glovis Co. Ltd. Hyundai Heavy Industries Co. Ltd. Hyundai Motor Co. Emerging Markets - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value Hyundai Steel Co. $ Kia Motors Corp. LG Chem Ltd. LG Household & Health Care Ltd. Mando Corp. MegaStudy Co. Ltd. NCSoft Corp. Samsung Electronics Co. Ltd. Samsung Heavy Industries Co. Ltd. SWITZERLAND — 1.1% Ferrexpo plc TAIWAN (REPUBLIC OF CHINA) — 8.4% Catcher Technology Co. Ltd. Hiwin Technologies Corp. Hon Hai Precision Industry Co. Ltd. HTC Corp. Taiwan Semiconductor Manufacturing Co. Ltd. TPK Holding Co. Ltd.(1) THAILAND — 3.9% Banpu PCL CP ALL PCL Kasikornbank PCL NVDR TURKEY — 2.4% BIM Birlesik Magazalar AS Turkiye Garanti Bankasi AS Turkiye Sise ve Cam Fabrikalari AS UNITED KINGDOM — 1.6% Antofagasta plc International Personal Finance plc TOTAL COMMON STOCKS (Cost $422,821,121) EXCHANGE-TRADED FUNDS — 1.7% iShares MSCI Emerging Markets Index Fund (Cost $10,856,537) TEMPORARY CASH INVESTMENTS — 0.7% Repurchase Agreement, Bank of America, (collateralized by various U.S. Treasury obligations, 0.50%, 8/15/14, valued at $1,670,215), in a joint trading account at 0.01%, dated 8/31/11, due 9/1/11 (Delivery value $1,636,203) Emerging Markets - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Value Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.625%, 2/15/20, valued at $831,558), in a joint trading account at 0.01%, dated 8/31/11, due 9/1/11 (Delivery value $818,101) $ Repurchase Agreement, Goldman Sachs Group Inc., (collateralized by various U.S. Treasury obligations, 4.750%, 2/15/37, valued at $1,408,965), in a joint trading account at 0.01%, dated 8/31/11, due 9/1/11 (Delivery value $1,386,984) TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,841,287) TOTAL INVESTMENT SECURITIES — 100.3% (Cost $437,518,945) OTHER ASSETS AND LIABILITIES — (0.3)% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Financials 20.0% Consumer Discretionary 15.2% Information Technology 14.8% Materials 14.8% Consumer Staples 11.4% Energy 8.9% Industrials 7.0% Telecommunication Services 4.5% Diversified 1.7% Health Care 1.3% Cash and Equivalents* 0.4% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt MSCI - Morgan Stanley Capital International NVDR - Non-Voting Depositary Receipt OJSC - Open Joint Stock Company Non-income producing. Emerging Markets - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: ● Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; ● Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or ● Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Emerging Markets - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks $ $ — Exchange-Traded Funds — — Temporary Cash Investments — — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of August 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Global Growth Fund August 31, 2011 Global Growth - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 98.4% AUSTRALIA — 2.3% BHP Billiton Ltd. $ Wesfarmers Ltd. AUSTRIA — 0.6% Erste Group Bank AG CANADA — 0.4% Suncor Energy, Inc. DENMARK — 1.0% Novo Nordisk A/S B Shares FRANCE — 4.0% Danone SA Pernod-Ricard SA Safran SA GERMANY — 2.1% Bayerische Motoren Werke AG Fresenius Medical Care AG & Co. KGaA Lanxess AG HONG KONG — 1.0% China Unicom Ltd. INDIA — 0.4% Bharti Airtel Ltd. INDONESIA — 0.6% PT Bank Mandiri (Persero) Tbk ITALY — 2.1% Saipem SpA UniCredit SpA JAPAN — 6.3% FANUC CORP. Komatsu Ltd. Nitori Holdings Co. Ltd. Olympus Corp. ORIX Corp. Rakuten, Inc. Unicharm Corp. NETHERLANDS — 1.0% ASML Holding NV New York Shares Global Growth - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value European Aeronautic Defence and Space Co. NV $ PEOPLE'S REPUBLIC OF CHINA — 3.3% Baidu, Inc. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares POLAND — 0.8% Powszechna Kasa Oszczednosci Bank Polski SA PORTUGAL — 0.5% Jeronimo Martins SGPS SA RUSSIAN FEDERATION — 0.3% Magnit OJSC GDR SOUTH KOREA — 0.9% Hyundai Motor Co. SWEDEN — 0.4% Atlas Copco AB A Shares SWITZERLAND — 6.1% ABB Ltd.(1) Adecco SA(1) Nestle SA Novartis AG Swatch Group AG (The) Xstrata plc TURKEY — 0.4% Turkiye Garanti Bankasi AS UNITED KINGDOM — 10.1% Admiral Group plc ARM Holdings plc BG Group plc Burberry Group plc Capita Group plc (The) Compass Group plc HSBC Holdings plc Reckitt Benckiser Group plc Rio Tinto plc WM Morrison Supermarkets plc UNITED STATES — 53.8% Air Products & Chemicals, Inc. Amazon.com, Inc.(1) American Express Co. American Tower Corp., Class A(1) Apache Corp. Global Growth - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value Apple, Inc.(1) $ BE Aerospace, Inc.(1) Celgene Corp.(1) Cerner Corp.(1) Charles Schwab Corp. (The) CIT Group, Inc.(1) Colgate-Palmolive Co. Costco Wholesale Corp. Danaher Corp. EMC Corp.(1) Equinix, Inc.(1) Expeditors International of Washington, Inc. Express Scripts, Inc.(1) FactSet Research Systems, Inc. Fifth Third Bancorp Google, Inc. Class A(1) Harley-Davidson, Inc. IntercontinentalExchange, Inc.(1) Johnson Controls, Inc. Kraft Foods, Inc., Class A Las Vegas Sands Corp.(1) Liberty Global, Inc. Class A(1) MasterCard, Inc., Class A Mead Johnson Nutrition Co. National Oilwell Varco, Inc. Occidental Petroleum Corp. Oracle Corp. Polypore International, Inc.(1) Precision Castparts Corp. priceline.com, Inc.(1) QUALCOMM, Inc. Rockwell Automation, Inc. Schlumberger Ltd. Starbucks Corp. Tiffany & Co. Union Pacific Corp. VeriFone Systems, Inc.(1) Waters Corp.(1) Wells Fargo & Co. Whole Foods Market, Inc. TOTAL COMMON STOCKS (Cost $323,884,774) TEMPORARY CASH INVESTMENTS — 1.4% Repurchase Agreement, Bank of America, (collateralized by various U.S. Treasury obligations, 0.50%, 8/15/14, valued at $2,427,171), in a joint trading account at 0.01%, dated 8/31/11, due 9/1/11 (Delivery value $2,377,744) Global Growth - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.625%, 2/15/20, valued at $1,208,427), in a joint trading account at 0.01%, dated 8/31/11, due 9/1/11 (Delivery value $1,188,872) $ Repurchase Agreement, Goldman Sachs Group Inc., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $2,047,521), in a joint trading account at 0.01%, dated 8/31/11, due 9/1/11 (Delivery value $2,015,578) SSgA U.S. Government Money Market Fund 3 3 TOTAL TEMPORARY CASH INVESTMENTS (Cost $5,582,195) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $329,466,969) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Information Technology 17.5% Consumer Discretionary 15.0% Industrials 14.3% Financials 14.2% Consumer Staples 12.9% Energy 9.4% Health Care 7.0% Materials 5.0% Telecommunication Services 3.1% Cash and Equivalents* 1.6% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt OJSC - Open Joint Stock Company Non-income producing. Global Growth - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: ● Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; ● Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or ● Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Global Growth - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks $ — Temporary Cash Investments 3 — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of August 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Discovery Fund August 31, 2011 International Discovery - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 99.4% ARGENTINA — 0.2% Arcos Dorados Holdings, Inc., Class A $ AUSTRALIA — 6.2% Amcor Ltd. Boart Longyear Ltd. Iluka Resources Ltd. Mesoblast Ltd.(1) BELGIUM — 0.8% UCB SA BRAZIL — 1.7% CETIP SA - Balcao Organizado de Ativos e Derivativos Cia Hering CANADA — 7.8% Alimentation Couche Tard, Inc. B Shares CGI Group, Inc. Class A(1) Finning International, Inc. First Quantum Minerals Ltd. Franco-Nevada Corp. Gildan Activewear, Inc. IAMGOLD Corp. Open Text Corp.(1) Precision Drilling Corp.(1) CAYMAN ISLANDS — 1.1% Herbalife Ltd. FINLAND — 1.3% Nokian Renkaat Oyj FRANCE — 7.5% Edenred Safran SA Technip SA Zodiac Aerospace GERMANY — 7.1% Fraport AG GEA Group AG Hugo Boss AG Preference Shares Kabel Deutschland Holding AG(1) Lanxess AG International Discovery - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value Wacker Chemie AG $ HONG KONG — 3.0% Brilliance China Automotive Holdings Ltd.(1) China Lumena New Materials Corp. China Resources Cement Holdings Ltd. INDIA — 0.9% Titan Industries Ltd. IRELAND — 3.1% Elan Corp. plc ADR(1) Experian plc Shire plc ISRAEL — 0.8% Mellanox Technologies Ltd.(1) ITALY — 3.6% Davide Campari-Milano SpA Lottomatica SpA(1) Pirelli & C SpA JAPAN — 11.4% Anritsu Corp. Capcom Co., Ltd. Chiyoda Corp. CyberAgent, Inc. JGC Corp. Makita Corp. NGK Insulators Ltd. Olympus Corp. Omron Corp. Sanrio Co. Ltd. Start Today Co. Ltd. JERSEY — 1.2% Randgold Resources Ltd. ADR NETHERLANDS — 0.6% Gemalto NV NORWAY — 0.7% Aker Solutions ASA PEOPLE'S REPUBLIC OF CHINA — 6.5% Country Garden Holdings Co. Dongyue Group Evergrande Real Estate Group Ltd. International Discovery - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value Focus Media Holding Ltd. ADR(1) $ New Oriental Education & Technology Group ADR(1) Sina Corp.(1) Spreadtrum Communications, Inc. ADR SINGAPORE — 0.7% Biosensors International Group Ltd.(1) SembCorp Marine Ltd. SOUTH KOREA — 6.5% Celltrion, Inc. Dongbu Insurance Co. Ltd. Hyundai Glovis Co. Ltd. Hyundai Steel Co. NCSoft Corp. SPAIN — 1.2% Grifols SA(1) SWEDEN — 5.6% Hexagon AB B Shares Kinnevik Investment AB B Shares Lundin Petroleum AB(1) Swedish Match AB SWITZERLAND — 2.9% Aryzta AG Sulzer AG TAIWAN (REPUBLIC OF CHINA) — 2.4% Catcher Technology Co. Ltd. TPK Holding Co. Ltd.(1) UNITED KINGDOM — 14.6% Aggreko plc ARM Holdings plc ASOS plc(1) Burberry Group plc Croda International plc IMI plc Man Group plc Persimmon plc Schroders plc Subsea 7 SA(1) Weir Group plc (The) International Discovery - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value Willis Group Holdings plc $ TOTAL COMMON STOCKS (Cost $839,660,589) TEMPORARY CASH INVESTMENTS — 0.9% Repurchase Agreement, Bank of America, (collateralized by various U.S. Treasury obligations, 0.50%, 8/15/14, valued at $3,473,138), in a joint trading account at 0.01%, dated 8/31/11, due 9/1/11 (Delivery value $3,402,410) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.625%, 2/15/20, valued at $1,729,187), in a joint trading account at 0.01%, dated 8/31/11, due 9/1/11 (Delivery value $1,701,205) Repurchase Agreement, Goldman Sachs Group Inc., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $2,929,881), in a joint trading account at 0.01%, dated 8/31/11, due 9/1/11 (Delivery value $2,884,172) SSgA U.S. Government Money Market Fund 4 4 TOTAL TEMPORARY CASH INVESTMENTS (Cost $7,987,789) TOTAL INVESTMENT SECURITIES — 100.3% (Cost $847,648,378) OTHER ASSETS AND LIABILITIES — (0.3)% ) TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Industrials 21.9% Consumer Discretionary 20.2% Information Technology 15.8% Materials 13.5% Health Care 8.9% Energy 8.4% Consumer Staples 5.8% Financials 4.9% Cash and Equivalents* 0.6% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. International Discovery - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: ● Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; ● Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or ● Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. International Discovery - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks $ $ — Temporary Cash Investments 4 — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of August 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Growth Fund August 31, 2011 International Growth - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 99.3% ARGENTINA — 0.4% MercadoLibre, Inc. $ AUSTRALIA — 3.6% BHP Billiton Ltd. Commonwealth Bank of Australia Iluka Resources Ltd. Wesfarmers Ltd. BELGIUM — 1.2% Anheuser-Busch InBev NV Umicore SA BERMUDA — 1.0% Seadrill Ltd. BRAZIL — 0.8% Banco do Brasil SA CANADA — 1.0% Canadian National Railway Co. DENMARK — 1.7% Christian Hansen Holding A/S Novo Nordisk A/S B Shares FRANCE — 11.2% Air Liquide SA BNP Paribas Cie Generale d'Optique Essilor International SA Danone SA Eutelsat Communications SA LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA Publicis Groupe SA Safran SA Sanofi Schneider Electric SA Technip SA Zodiac Aerospace GERMANY — 6.5% adidas AG Allianz SE BASF SE Bayerische Motoren Werke AG Fresenius Medical Care AG & Co. KGaA International Growth - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value Kabel Deutschland Holding AG(1) $ SAP AG Siemens AG ThyssenKrupp AG HONG KONG — 1.9% AIA Group Ltd. China Unicom Ltd. ADR Li & Fung Ltd. INDIA — 1.9% Bharti Airtel Ltd. HDFC Bank Ltd. ADR Titan Industries Ltd. INDONESIA — 0.9% PT Bank Mandiri (Persero) Tbk IRELAND — 2.5% Accenture plc, Class A CRH plc Experian plc Shire plc ITALY — 2.7% Pirelli & C SpA Saipem SpA UniCredit SpA JAPAN — 14.0% FANUC CORP. Fast Retailing Co. Ltd. JGC Corp. Komatsu Ltd. Mitsubishi Corp. Mitsubishi UFJ Financial Group, Inc. Murata Manufacturing Co. Ltd. Nissan Motor Co. Ltd. Nitori Holdings Co. Ltd. Olympus Corp. ORIX Corp. Rakuten, Inc. SOFTBANK CORP. Sumitomo Realty & Development Co. Ltd. Unicharm Corp. International Growth - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value Yahoo Japan Corp. $ LUXEMBOURG — 1.4% Millicom International Cellular SA MACAU — 0.4% Wynn Macau Ltd. NETHERLANDS — 3.3% ASML Holding NV European Aeronautic Defence and Space Co. NV Royal Dutch Shell plc B Shares NORWAY — 0.8% Yara International ASA PEOPLE'S REPUBLIC OF CHINA — 2.3% Baidu, Inc. ADR(1) Focus Media Holding Ltd. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares POLAND — 0.6% Powszechna Kasa Oszczednosci Bank Polski SA PORTUGAL — 1.1% Jeronimo Martins SGPS SA RUSSIAN FEDERATION — 1.2% Magnit OJSC GDR Sberbank of Russia X5 Retail Group NV GDR(1) SINGAPORE — 0.6% DBS Group Holdings Ltd. SOUTH KOREA — 1.5% Hyundai Motor Co. Samsung Electronics Co. Ltd. SPAIN — 1.7% Banco Bilbao Vizcaya Argentaria SA Grifols SA(1) Inditex SA SWEDEN — 2.5% Alfa Laval AB Atlas Copco AB A Shares Swedbank AB A Shares International Growth - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value Telefonaktiebolaget LM Ericsson B Shares $ SWITZERLAND — 8.9% ABB Ltd.(1) Nestle SA Novartis AG SGS SA Swatch Group AG (The) Syngenta AG(1) UBS AG(1) Xstrata plc TAIWAN (REPUBLIC OF CHINA) — 1.4% HTC Corp. Taiwan Semiconductor Manufacturing Co. Ltd. ADR THAILAND — 0.3% Kasikornbank PCL NVDR TURKEY — 0.2% Turkiye Garanti Bankasi AS UNITED KINGDOM — 19.8% Admiral Group plc Aggreko plc Antofagasta plc ARM Holdings plc Barclays plc BG Group plc British American Tobacco plc British Sky Broadcasting Group plc Burberry Group plc Capita Group plc (The) Carnival plc Compass Group plc GlaxoSmithKline plc HSBC Holdings plc (Hong Kong) Kingfisher plc National Grid plc Petrofac Ltd. Reckitt Benckiser Group plc Rio Tinto plc Standard Chartered plc Unilever plc Vodafone Group plc Whitbread plc WM Morrison Supermarkets plc International Growth - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Value TOTAL INVESTMENT SECURITIES — 99.3% (Cost $1,309,554,870) $ OTHER ASSETS AND LIABILITIES — 0.7% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Consumer Discretionary 16.9% Financials 15.9% Industrials 14.3% Consumer Staples 12.4% Materials 11.0% Information Technology 8.5% Energy 7.3% Health Care 7.2% Telecommunication Services 4.6% Utilities 1.2% Other Assets and Liabilities 0.7% Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt NVDR - Non-Voting Depositary Receipt OJSC - Open Joint Stock Company Non-income producing. International Growth - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: ● Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; ● Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or ● Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. International Growth - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks $ $ — 3. Federal Tax Information As of August 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Opportunities Fund August 31, 2011 International Opportunities - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 98.7% AUSTRALIA — 5.8% Atlas Iron Ltd.(1) $ Bandanna Energy Ltd.(1) Campbell Brothers Ltd. Medusa Mining Ltd. Mesoblast Ltd.(1) PanAust Ltd.(1) AUSTRIA — 0.6% Schoeller-Bleckmann Oilfield Equipment AG BRAZIL — 2.5% CETIP SA - Balcao Organizado de Ativos e Derivativos Mills Estruturas e Servicos de Engenharia SA CANADA — 13.3% AuRico Gold, Inc.(1) Canadian Western Bank Copper Mountain Mining Corp.(1) Detour Gold Corp.(1) Dollarama, Inc. Legacy Oil + Gas, Inc.(1) Major Drilling Group International, Inc. New Gold, Inc.(1) SXC Health Solutions Corp.(1) Trican Well Service Ltd. COLOMBIA — 0.6% Petrominerales Ltd. DENMARK — 1.6% Christian Hansen Holding A/S FINLAND — 0.7% Outotec Oyj FRANCE — 4.0% Alten Ltd. Eurofins Scientific Ingenico GERMANY — 2.6% Gerry Weber International AG Gildemeister AG(1) XING AG(1) International Opportunities - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value HONG KONG — 3.8% China Overseas Grand Oceans Group Ltd. $ Giordano International Ltd. Haier Electronics Group Co. Ltd.(1) Luk Fook Holdings International Ltd. INDIA — 2.9% Dish TV India Ltd.(1) Indian Bank Jubilant Foodworks Ltd.(1) TTK Prestige Ltd. IRELAND — 1.5% Kenmare Resources plc(1) ISRAEL — 1.0% Mellanox Technologies Ltd.(1) ITALY — 4.1% Banca Generali SpA Pirelli & C SpA Salvatore Ferragamo Italia SpA(1) JAPAN — 18.0% Anritsu Corp. CyberAgent, Inc. Dr Ci:Labo Co. Ltd. F.C.C. Co. Ltd. Horiba Ltd. Kakaku.com, Inc. M3, Inc. 81 Makino Milling Machine Co. Ltd. Nabtesco Corp. Nihon Kohden Corp. Round One Corp. Sanrio Co. Ltd. Start Today Co. Ltd. Tamron Co. Ltd. THK Co. Ltd. Tsubakimoto Chain Co. United Arrows Ltd. Zeon Corp. MEXICO — 1.6% Genomma Lab Internacional SAB de CV Class B(1) NETHERLANDS — 0.6% Aalberts Industries NV International Opportunities - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value NORWAY — 2.6% Algeta ASA(1) $ TGS Nopec Geophysical Co. ASA Tomra Systems ASA PEOPLE'S REPUBLIC OF CHINA — 6.7% 21Vianet Group, Inc. ADR(1) 51job, Inc. ADR(1) AirTAC International Group Biostime International Holdings Ltd. China Shanshui Cement Group Ltd. China ZhengTong Auto Services Holdings Ltd.(1) Intime Department Store Group Co. Ltd. Kingdee International Software Group Co. Ltd. Shenguan Holdings Group Ltd. PHILIPPINES — 0.3% International Container Terminal Services, Inc. SINGAPORE — 0.6% Biosensors International Group Ltd.(1) SOUTH KOREA — 3.9% Handsome Co. Ltd. Hyundai Marine & Fire Insurance Co. Ltd. Mando Corp. TAIWAN (REPUBLIC OF CHINA) — 3.2% Largan Precision Co. Ltd. St. Shine Optical Co. Ltd. Taiwan Hon Chuan Enterprise Co. Ltd. Yungtay Engineering Co. Ltd. UNITED KINGDOM — 16.2% Aberdeen Asset Management plc Ashtead Group plc ASOS plc(1) Bellway plc Croda International plc Fenner plc Imagination Technologies Group plc(1) IMI plc John Wood Group plc Rightmove plc Shaftesbury plc Spectris plc Spirax-Sarco Engineering plc International Opportunities - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value Telecity Group plc(1) $ TOTAL COMMON STOCKS (Cost $91,472,266) TEMPORARY CASH INVESTMENTS — 2.7% Repurchase Agreement, Bank of America, (collateralized by various U.S. Treasury obligations, 0.50%, 8/15/14, valued at $1,199,694), in a joint trading account at 0.01%, dated 8/31/11, due 9/1/11 (Delivery value $1,175,263) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.625%, 2/15/20, valued at $597,297), in a joint trading account at 0.01%, dated 8/31/11, due 9/1/11 (Delivery value $587,631) Repurchase Agreement, Goldman Sachs Group Inc., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $1,012,041), in a joint trading account at 0.01%, dated 8/31/11, due 9/1/11 (Delivery value $996,253) TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,759,146) TOTAL INVESTMENT SECURITIES — 101.4% (Cost $94,231,412) OTHER ASSETS AND LIABILITIES — (1.4)% ) TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Consumer Discretionary 24.9% Materials 17.5% Industrials 16.4% Information Technology 13.0% Financials 8.9% Health Care 8.8% Energy 6.5% Consumer Staples 2.7% Cash and Equivalents* 1.3% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. International Opportunities - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: ● Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; ● Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or ● Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. International Opportunities - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks $ $ — Temporary Cash Investments — — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of August 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and the realization for tax purposes of unrealized gains on investments in passive foreign investment companies. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Value Fund August 31, 2011 International Value - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 97.7% AUSTRALIA — 0.4% BlueScope Steel Ltd. $ BRAZIL — 3.5% Centrais Eletricas Brasileiras SA Petroleo Brasileiro SA-Petrobras ADR Vale SA Preference Shares ADR CANADA — 1.0% Husky Energy, Inc. Talisman Energy, Inc. FRANCE — 9.9% Alstom SA AXA SA Carrefour SA Cie Generale des Etablissements Michelin Class B Credit Agricole SA France Telecom SA Sanofi Thales SA Total SA Vivendi SA GERMANY — 9.5% Celesio AG Deutsche Lufthansa AG Series Common Stock Deutsche Post AG E.ON AG MAN SE Merck KGaA Muenchener Rueckversicherungs AG SAP AG Siemens AG Siemens AG ADR HONG KONG — 6.0% AIA Group Ltd. Cheung Kong Holdings Ltd. China Mobile Ltd. Citic Pacific Ltd. Hutchison Whampoa Ltd. International Value - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value IRELAND† CRH plc $ ITALY — 3.4% ENI SpA Intesa Sanpaolo SpA UniCredit SpA JAPAN — 6.1% ITOCHU Corp. Nintendo Co. Ltd. Nissan Motor Co. Ltd. NKSJ Holdings, Inc. Nomura Holdings, Inc. Toyota Motor Corp. Trend Micro, Inc. NETHERLANDS — 8.5% Aegon NV(1) Akzo Nobel NV ING Groep NV CVA(1) Koninklijke Philips Electronics NV Randstad Holding NV Royal Dutch Shell plc B Shares SBM Offshore NV TomTom NV(1) NORWAY — 1.7% Telenor ASA PEOPLE'S REPUBLIC OF CHINA — 5.7% China Coal Energy Co. Ltd. H Shares China Shenhua Energy Co. Ltd. H Shares China Telecom Corp. Ltd. H Shares Shanghai Electric Group Co. Ltd. H Shares RUSSIAN FEDERATION — 1.3% OAO Gazprom ADR SINGAPORE — 4.3% DBS Group Holdings Ltd. Flextronics International Ltd.(1) Singapore Telecommunications Ltd. SOUTH KOREA — 5.8% Hana Financial Group, Inc. KB Financial Group, Inc. International Value - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value Samsung Electronics Co. Ltd. $ Shinhan Financial Group Co. Ltd. SPAIN — 1.8% Distribuidora Internacional de Alimentacion SA(1) Telefonica SA ADR SWEDEN — 0.6% Telefonaktiebolaget LM Ericsson B Shares SWITZERLAND — 7.2% Basilea Pharmaceutica(1) Credit Suisse Group AG(1) Lonza Group AG(1) Roche Holding AG Swiss Re AG(1) UBS AG(1) TAIWAN (REPUBLIC OF CHINA) — 2.3% Compal Electronics, Inc. Siliconware Precision Industries Co. Taiwan Semiconductor Manufacturing Co. Ltd. THAILAND — 1.4% Bangkok Bank PCL TURKEY — 0.5% Turkcell Iletisim Hizmetleri AS ADR(1) UNITED KINGDOM — 16.8% Aviva plc BAE Systems plc BP plc G4S plc GlaxoSmithKline plc HSBC Holdings plc (Hong Kong) International Consolidated Airlines Group SA(1) Kingfisher plc Marks & Spencer Group plc Rentokil Initial plc(1) Rexam plc Tesco plc Vodafone Group plc TOTAL COMMON STOCKS (Cost $25,148,810) International Value - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Value TEMPORARY CASH INVESTMENTS — 1.1% Repurchase Agreement, Bank of America, (collateralized by various U.S. Treasury obligations, 0.50%, 8/15/14, valued at $126,450), in a joint trading account at 0.01%, dated 8/31/11, due 9/1/11 (Delivery value $123,875) $ Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.625%, 2/15/20, valued at $62,956), in a joint trading account at 0.01%, dated 8/31/11, due 9/1/11 (Delivery value $61,937) Repurchase Agreement, Goldman Sachs Group Inc., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $106,671), in a joint trading account at 0.01%, dated 8/31/11, due 9/1/11 (Delivery value $105,007) TOTAL TEMPORARY CASH INVESTMENTS (Cost $290,818) TOTAL INVESTMENT SECURITIES — 98.8% (Cost $25,439,628) OTHER ASSETS AND LIABILITIES — 1.2% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Financials 26.7% Telecommunication Services 13.6% Energy 12.8% Health Care 10.1% Information Technology 9.4% Industrials 9.2% Consumer Discretionary 8.1% Materials 4.4% Consumer Staples 1.8% Utilities 1.6% Cash and Equivalents* 2.3% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt CVA - Certificaten Van Aandelen † Category is less than 0.05% of total net assets. Non-income producing. International Value - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: ● Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; ● Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or ● Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. International Value - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks $ $ — Temporary Cash Investments — — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of August 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Emerging Markets Fund August 31, 2011 NT Emerging Markets - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 96.6% BRAZIL — 12.9% BR Malls Participacoes SA $ Cia de Bebidas das Americas Preference Shares ADR Itau Unibanco Holding SA Preference Shares PDG Realty SA Empreendimentos e Participacoes Petroleo Brasileiro SA-Petrobas ADR Tim Participacoes SA ADR Vale SA Preference Shares CANADA — 0.7% First Quantum Minerals Ltd. CHILE — 0.6% SACI Falabella HONG KONG — 5.1% Brilliance China Automotive Holdings Ltd.(1) China Lumena New Materials Corp. China Overseas Land & Investment Ltd. China Unicom Ltd. Comba Telecom Systems Holdings Ltd. GOME Electrical Appliances Holding Ltd. HUNGARY — 0.6% OTP Bank plc INDIA — 3.8% HDFC Bank Ltd. ICICI Bank Ltd. Jubilant Foodworks Ltd.(1) Tata Motors Ltd. INDONESIA — 5.2% PT Astra International Tbk PT Bank Rakyat Indonesia (Persero) Tbk PT Charoen Pokphand Indonesia Tbk PT Indofood CBP Sukses Makmur Tbk PT Semen Gresik (Persero) Tbk MALAYSIA — 0.8% CIMB Group Holdings Bhd MEXICO — 4.8% Alfa SAB de CV, Series A America Movil SAB de CV, Series L ADR Fomento Economico Mexicano SAB de CV ADR Mexichem SAB de CV NT Emerging Markets - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value Wal-Mart de Mexico SAB de CV $ PEOPLE'S REPUBLIC OF CHINA — 15.8% 51job, Inc. ADR(1) Agricultural Bank of China Ltd. H Shares Baidu, Inc. ADR(1) China BlueChemical Ltd. H Shares China National Building Material Co. Ltd. H Shares China Oilfield Services Ltd. H Shares China ZhengTong Auto Services Holdings Ltd.(1) CNOOC Ltd. Evergrande Real Estate Group Ltd. Focus Media Holding Ltd. ADR(1) Golden Eagle Retail Group Ltd. Industrial & Commercial Bank of China Ltd. H Shares Ping An Insurance Group Co. H Shares Sany Heavy Equipment International Holdings Co. Ltd. Tencent Holdings Ltd. ZTE Corp. H Shares PERU — 1.0% Credicorp Ltd. POLAND — 0.6% Powszechna Kasa Oszczednosci Bank Polski SA RUSSIAN FEDERATION — 6.2% Magnit OJSC GDR Mail.ru Group Ltd. GDR(1) NovaTek OAO GDR Rosneft Oil Co. OJSC GDR Sberbank of Russia SOUTH AFRICA — 7.8% Barloworld Ltd. Clicks Group Ltd. Exxaro Resources Ltd. Mr Price Group Ltd. MTN Group Ltd. Naspers Ltd. N Shares Sasol Ltd. SOUTH KOREA — 13.4% Celltrion, Inc. Hyundai Glovis Co. Ltd. Hyundai Heavy Industries Co. Ltd. Hyundai Motor Co. Hyundai Steel Co. NT Emerging Markets - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value Kia Motors Corp. $ LG Chem Ltd. LG Household & Health Care Ltd. Mando Corp. MegaStudy Co. Ltd. NCSoft Corp. Samsung Electronics Co. Ltd. Samsung Heavy Industries Co. Ltd. SWITZERLAND — 1.1% Ferrexpo plc TAIWAN (REPUBLIC OF CHINA) — 8.3% Catcher Technology Co. Ltd. Hiwin Technologies Corp. Hon Hai Precision Industry Co. Ltd. HTC Corp. Taiwan Semiconductor Manufacturing Co. Ltd. TPK Holding Co. Ltd.(1) THAILAND — 3.8% Banpu PCL CP ALL PCL Kasikornbank PCL NVDR TURKEY — 2.5% BIM Birlesik Magazalar AS Turkiye Garanti Bankasi AS Turkiye Sise ve Cam Fabrikalari AS UNITED KINGDOM — 1.6% Antofagasta plc International Personal Finance plc TOTAL COMMON STOCKS (Cost $95,965,939) EXCHANGE-TRADED FUNDS — 2.7% iShares MSCI Emerging Markets Index Fund (Cost $3,441,438) TEMPORARY CASH INVESTMENTS — 1.2% Repurchase Agreement, Bank of America, (collateralized by various U.S. Treasury obligations, 0.50%, 8/15/14, valued at $580,228), in a joint trading account at 0.01%, dated 8/31/2011, due 9/1/11 (Delivery value $568,412) NT Emerging Markets - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Value Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.625%, 2/15/20, valued at $288,881), in a joint trading account at 0.01%, dated 8/31/11, due 9/1/11 (Delivery value $284,206) $ Repurchase Agreement, Goldman Sachs Group Inc., (collateralized by various U.S. Treasury obligations, 4.750%, 2/15/37, valued at $489,470), in a joint trading account at 0.01%, dated 8/31/11, due 9/1/11 (Delivery value $481,834) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,334,451) TOTAL INVESTMENT SECURITIES — 100.5% (Cost $100,741,828) OTHER ASSETS AND LIABILITIES — (0.5)% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Financials 20.0% Consumer Discretionary 15.2% Information Technology 14.6% Materials 14.6% Consumer Staples 10.4% Energy 8.9% Industrials 7.1% Telecommunication Services 4.5% Diversified 2.7% Health Care 1.3% Cash and Equivalents* 0.7% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt MSCI - Morgan Stanley Capital International NVDR - Non-Voting Depositary Receipt OJSC - Open Joint Stock Company Non-income producing. NT Emerging Markets - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: ● Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; ● Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or ● Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. NT Emerging Markets - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks $ $ — Exchange-Traded Funds — — Temporary Cash Investments — — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of August 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT International Growth Fund August 31, 2011 NT International Growth - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 99.8% ARGENTINA — 0.3% MercadoLibre, Inc. $ AUSTRALIA — 3.9% BHP Billiton Ltd. Commonwealth Bank of Australia Iluka Resources Ltd. Wesfarmers Ltd. BELGIUM — 1.8% Anheuser-Busch InBev NV Telenet Group Holding NV(1) Umicore SA BERMUDA — 0.7% Seadrill Ltd. BRAZIL — 0.7% Banco do Brasil SA CANADA — 0.4% Canadian National Railway Co. DENMARK — 1.8% Christian Hansen Holding A/S Novo Nordisk A/S B Shares FRANCE — 11.9% Accor SA Air Liquide SA BNP Paribas Cie Generale d'Optique Essilor International SA Danone SA Eutelsat Communications SA LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA Publicis Groupe SA Safran SA Sanofi Schneider Electric SA Technip SA Zodiac Aerospace GERMANY — 7.8% adidas AG Allianz SE BASF SE NT International Growth - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value Bayerische Motoren Werke AG $ Fresenius Medical Care AG & Co. KGaA Hugo Boss AG Preference Shares Kabel Deutschland Holding AG(1) SAP AG Siemens AG ThyssenKrupp AG HONG KONG — 2.2% AIA Group Ltd. China Unicom Ltd. ADR Li & Fung Ltd. INDIA — 2.0% Bharti Airtel Ltd. HDFC Bank Ltd. Titan Industries Ltd. INDONESIA — 0.8% PT Bank Mandiri (Persero) Tbk IRELAND — 2.6% Accenture plc, Class A CRH plc Experian plc Shire plc ISRAEL — 0.3% Teva Pharmaceutical Industries Ltd. ADR ITALY — 2.9% Pirelli & C SpA Saipem SpA UniCredit SpA JAPAN — 13.9% FANUC CORP. Fast Retailing Co. Ltd. JGC Corp. Komatsu Ltd. Mitsubishi Corp. Mitsubishi UFJ Financial Group, Inc. Murata Manufacturing Co. Ltd. Nissan Motor Co. Ltd. Nitori Holdings Co. Ltd. Olympus Corp. ORIX Corp. NT International Growth - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value Rakuten, Inc. $ SOFTBANK CORP. Sumitomo Realty & Development Co. Ltd. Unicharm Corp. Yahoo Japan Corp. LUXEMBOURG — 1.3% Millicom International Cellular SA MACAU — 0.5% Wynn Macau Ltd. NETHERLANDS — 4.0% ASML Holding NV European Aeronautic Defence and Space Co. NV Royal Dutch Shell plc, Class A Unilever CVA NORWAY — 0.6% Yara International ASA PEOPLE'S REPUBLIC OF CHINA — 2.4% Baidu, Inc. ADR(1) Focus Media Holding Ltd. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares POLAND — 0.5% Powszechna Kasa Oszczednosci Bank Polski SA PORTUGAL — 1.1% Jeronimo Martins SGPS SA RUSSIAN FEDERATION — 1.4% Magnit OJSC GDR Sberbank of Russia X5 Retail Group NV GDR(1) SINGAPORE — 0.9% DBS Group Holdings Ltd. Genting Singapore plc(1) SOUTH KOREA — 1.3% Hyundai Motor Co. Samsung Electronics Co. Ltd. SPAIN — 1.9% Banco Bilbao Vizcaya Argentaria SA Grifols SA(1) NT International Growth - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value Inditex SA $ SWEDEN — 2.9% Alfa Laval AB Atlas Copco AB A Shares Swedbank AB A Shares Telefonaktiebolaget LM Ericsson B Shares SWITZERLAND — 8.5% ABB Ltd.(1) Nestle SA Novartis AG Swatch Group AG (The) Syngenta AG(1) UBS AG(1) Xstrata plc TAIWAN (REPUBLIC OF CHINA) — 1.6% HTC Corp. Taiwan Semiconductor Manufacturing Co. Ltd. THAILAND — 0.4% Kasikornbank PCL NVDR TURKEY — 0.4% Turkiye Garanti Bankasi AS UNITED KINGDOM — 16.1% Admiral Group plc Aggreko plc Antofagasta plc ARM Holdings plc Barclays plc BG Group plc British Sky Broadcasting Group plc Burberry Group plc Capita Group plc (The) Carnival plc Compass Group plc GlaxoSmithKline plc HSBC Holdings plc (Hong Kong) Intertek Group plc National Grid plc Reckitt Benckiser Group plc Rio Tinto plc Standard Chartered plc Tullow Oil plc Vodafone Group plc NT International Growth - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Shares Value Whitbread plc $ WM Morrison Supermarkets plc TOTAL COMMON STOCKS (Cost $295,429,521) TEMPORARY CASH INVESTMENTS — 0.8% Repurchase Agreement, Bank of America, (collateralized by various U.S. Treasury obligations, 0.50%, 8/15/14, valued at $1,050,661), in a joint trading account at 0.01%, dated 8/31/11, due 9/1/11 (Delivery value $1,029,265) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.625%, 2/15/20, valued at $523,098), in a joint trading account at 0.01%, dated 8/31/11, due 9/1/11 (Delivery value $514,632) Repurchase Agreement, Goldman Sachs Group Inc., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $886,320), in a joint trading account at 0.01%, dated 8/31/11, due 9/1/11 (Delivery value $872,493) TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,416,390) TOTAL INVESTMENT SECURITIES — 100.6% (Cost $297,845,911) OTHER ASSETS AND LIABILITIES — (0.6)% ) TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Consumer Discretionary 18.7% Financials 16.1% Industrials 13.3% Consumer Staples 12.2% Materials 10.5% Information Technology 8.7% Health Care 8.2% Energy 6.1% Telecommunication Services 4.9% Utilities 1.1% Cash and Equivalents* 0.2% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt CVA - Certificaten Van Aandelen GDR - Global Depositary Receipt NVDR - Non-Voting Depositary Receipt OJSC - Open Joint Stock Company Non-income producing. NT International Growth - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: ● Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; ● Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or ● Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. NT International Growth - Schedule of Investments AUGUST 31, 2011 (UNAUDITED) Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks $ $ — Temporary Cash Investments — — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of August 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY WORLD MUTUAL FUNDS, INC. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: October 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: October 27, 2011 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: October 27, 2011
